STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

MACY LEDET, INDIVIDUALLY AND NO. 2022 CW 0579
ON BEHALF OF CULLEN

ALEXANDER MCDANIEL AND FIONA

ELLENDER MCDANTEL

VERSUS

FOREST RIVER, INC. D/B/A AUGUST 29, 2022
DYNAMAX, ABC INSURANCE

COMPANY, LOUISIANA

DEPARTMENT OF TRANSPORTATION

AND DEVELOPMENT AND/OR STATE

OF LOUISIANA

 

In Re: Louisiana Department of Transportation and Development
and/or State of Louisiana, applying for supervisory
writs, 17th Judicial District Court, Parish of
Lafourche, No. 142276.

 

BEFORE : McDONALD, WELCH, AND HOLDRIDGE, JJ.

WRIT GRANTED. After a de novo review, we find that the
plaintiffs, Macy Ledet, Individually and on Behalf of Cullen
Alexander McDaniel and Fiona Ellender McDaniel, failed to allege
any factual basis to support a cause of action against the State
of Louisiana and Louisiana Department of Transportation and
Development. Accordingly, the April 6, 2022 ruling of the
district court denying the peremptory exception of no cause of
action filed by the State of Louisiana and Louisiana Department
of Transportation and Development is reversed, and the exception
of no cause of action is sustained. This matter is remanded to
the district court with instructions to allow plaintiffs the
opportunity to amend their petition to state a cause of action,
if possible, within a delay deemed reasonable by the district
court pursuant to La. Code Civ. P. art. 934.

GH

COURT OF APPEAL, FIRST CIRCUIT

Awl

DEPUTY CLERK OF COUR